Exhibit 10.5

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (“Guaranty Agreement”), dated as of December 10, 2013,
is executed and delivered by Richard J. Kurtz, an individual (“Guarantor”) to
Enhanced Credit Supported Loan Fund, LP, as Agent under the Note Purchase
Agreement (“Agent”), as follows:

Definitions

The following terms shall have the following meanings wherever used in this
Guaranty Agreement:

“Agent” has the meaning specified in the introductory paragraph hereof.

“Applicable Law” means all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of governmental authorities.

“Borrower” means Lapolla Industries, Inc., a Delaware corporation.

“Full Payment” means the full and indefeasible cash payment of all Obligations
under the Note Purchase Agreement.

“Guaranteed Obligations” means the Obligations from time to time owing by
Borrower to the Purchasers under or in respect of the Note Purchase Agreement,
including without limitation, all unpaid principal and accrued interest
thereunder and all costs, fees and expenses owing by Borrower to Purchasers with
respect thereto.

“Guarantor” has the meaning specified in the introductory paragraph hereof.

“Guaranty Agreement” has the meaning specified in the introductory paragraph
hereof.

“Note Purchase Agreement” means the certain Note Purchase Agreement, dated as of
December 10, 2013, between Borrower, Agent and the other parties thereto from
time to time (as such agreement may be renewed, extended, amended, restated,
amended and restated, supplemented, increased, restated, replaced or otherwise
modified from time to time).

“Obligations” means the “Obligations” as defined in the Note Purchase Agreement
(which definition is incorporated herein by reference), which includes but is
not limited to the Guaranteed Obligations.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, governmental authority or other entity.

“Pledge Agreement” means that certain pledge agreement dated as of the date
hereof between Guarantor and Agent.

“Properly Contested” means with respect to any obligation of the Guarantor, (a)
the obligation is subject to a bona fide dispute regarding amount of the
Guarantor’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Guarantor; (d) no Lien is imposed on the
assets of the Guarantor, unless bonded and stayed to the satisfaction of Agent;
and (e) if the obligations results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Asset Value” means the fair market value of Guarantor’s assets, excluding
any assets held in trust for the benefit of Guarantor.

Other terms defined in the Note Purchase Agreement, wherever used herein, unless
otherwise defined herein, shall have the same meanings in this Guaranty
Agreement as are provided by the Note Purchase Agreement, and each of such
definitions hereby is deemed to be incorporated herein by reference. Guarantor
expressly acknowledges that he has read and is familiar with all such
incorporated definitions and agrees that incorporation of same herein shall be
deemed to have the same effect and enforceability herein as though each of such
incorporated definitions is set forth herein at length.

RECITALS:

A. Borrower and Agent have executed and entered into the Note Purchase
Agreement, which (among other things) provides for loans by Purchasers to
Borrower on the terms and conditions prescribed therein.

B. This Guaranty Agreement is required by the Note Purchase Agreement and
Guarantor’s execution and delivery hereof is a condition (among other
conditions) to the making of the loans under the Note Purchase Agreement.

C. Guarantor owns a majority of the issued and outstanding Capital Stock of
Borrower and has determined that (i) Guarantor will directly and indirectly
benefit from the availability of financing to Borrower under the Note Purchase
Agreement and the other transactions evidenced by and contemplated by the Loan
Documents, (ii) Guarantor will benefit, directly and indirectly, from executing
and delivering this Guaranty Agreement and (iii) it is in Guarantor’s best
interest to execute and deliver and, if called upon to do so, to perform his
obligations under this Guaranty Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby agrees as follows:

1.                  Guaranty of Guaranteed Obligations. This Guaranty Agreement
is executed by Guarantor pursuant to the Note Purchase Agreement and is for the
benefit of Agent and the Purchasers. As an inducement to the Purchasers to enter
into the Loan Documents and make the loans and other financial accommodations to
Borrower under the Loan Documents, for value received, Guarantor hereby
unconditionally, irrevocably and absolutely guarantees to Agent the prompt and
Full Payment of the Guaranteed Obligations when due or declared to be due and at
all times thereafter. Notwithstanding anything to the contrary contained herein,
the Guaranteed Obligations shall be deemed to be due or declared due upon an
Event of Default to the extent Agent is prevented by Applicable Law or any
subordination agreement from exercising its right to accelerate the maturity of
all or any portion of the Guaranteed Obligations, to collect interest thereon,
or to enforce or exercise any other right or remedy with respect thereto.

2.                  Nature of Guaranty. This Guaranty Agreement is and shall be
an absolute, unconditional, irrevocable and continuing unlimited guaranty of
payment, and not solely of collection. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note
Purchase Agreement and the other Loan Documents, without setoff or counterclaim,
and regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Agent with respect
thereto. The Guaranteed Obligations may be increased, reduced or paid in full at
any time and from time to time without affecting the liability or obligation of
Guarantor under this Guaranty Agreement with respect to all Guaranteed
Obligations, whenever incurred or arising. All Guaranteed Obligations now or
hereafter arising shall be conclusively presumed to have been made or acquired
in acceptance hereof. Guarantor shall be liable, jointly and severally, with
Borrower and any other Person now or hereafter obligated in respect of the
payment of the Guaranteed Obligations, or any portion thereof. It is the
intention of Guarantor and Agent that Guarantor’s liabilities and obligations
hereunder shall not be discharged except by Guarantor’s Full Payment of such
liabilities and obligations and then only to the extent of such payment (to the
extent not otherwise satisfied by Borrower or any other Person now or hereafter
obligated in respect of the Guaranteed Obligations). To secure the Guarantor’s
obligations under this Guaranty, the Guarantor has executed the Pledge
Agreement.

3.                  Representations and Warranties. Guarantor hereby represents
and warrants to Agent as follows:

(a)                This Guaranty Agreement is a legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

(b)               Guarantor has filed all federal, and all material state and
local tax returns and other reports that he is required by law to file, and has
paid, or made provision for the payment of, all federal Taxes and all other
material Taxes upon him, his income and his properties that are due and payable,
except to the extent being Properly Contested.

(c)                Guarantor is in compliance, in all material respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect.

(d)               Guarantor has received and will receive a direct and indirect
material benefit from the transactions evidenced by and contemplated in the Note
Purchase Agreement and the other Loan Documents. The value of the consideration
received and to be received by Guarantor is reasonably worth at least as much as
the liability and obligation of Guarantor hereunder.

(e)                Guarantor is solvent and the fair market value of his assets
exceeds his liabilities.

(f)                Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor has read and understands the terms and conditions of the Loan
Documents. Guarantor is familiar with, and has had an opportunity to review the
books and records regarding, the financial condition of Borrower and is familiar
with the value of any and all property intended to be security for the payment
of all or any part of the Guaranteed Obligations; provided that Guarantor is not
relying on such financial condition or the existence or value of any such
security as an inducement to enter into this Guaranty Agreement. Guarantor has
adequate means to obtain, on a continuing basis, information concerning the
financial condition of Borrower. Guarantor has not been induced to enter into
this Guaranty Agreement on the basis of a contemplation, belief, understanding
or agreement that any Person other than Guarantor will be liable to pay the
Guaranteed Obligations. Agent has not made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty
Agreement.

(g)               The assets, properties and business of the Guarantor are
insured against such hazards and liabilities, under such coverages and in such
amounts, as are customarily maintained by individuals similarly situated and
under policies issued by insurers of recognized responsibility.

(h)               Each brokerage or other security account maintained by
Guarantor as of the date of this Guaranty Agreement is listed as follows: (a)
UBS, (b) Merrill Lynch, (c) Cantone Research, Inc., and (d) Wells Fargo
Advisors.

(i)                 The financial information provided by the Guarantor to
Agent, attached hereto as Exhibit C, regarding the financial assets,
liabilities, and income of the Guarantor is true and complete and includes all
material information necessary to make such information on the date as of which
such information is dated, taken as a whole, not misleading. The financial
information regarding years for which Guarantor’s tax returns have been prepared
matches the information used in the preparation and filing of the Guarantor’s
tax returns for such periods. To the extent the most recent financial
information set forth in Exhibit C is as of a date prior to the date of this
Guaranty Agreement, Guarantor hereby represents and warrants that there have
been no adverse changes to the financial position of the Guarantor from such
date through the date hereof, after giving effect to any recent or pending
transactions.

(j)                 The signature page to this Guaranty Agreement contains
Guarantor’s full legal name and the address of his legal residence.

4.                  Covenants. Guarantor agrees that until the Full Payment of
the Obligations:

(a)                Guarantor promises to deliver to Agent:

(i)                 promptly as soon as available and in any event within 25
days after the close of each calendar quarter, financial statements for
Guarantor, in form and substance satisfactory to Agent;

(ii)               promptly upon opening any brokerage or other securities
account other than as listed in Section 3(h), written notice providing the name,
account, and such other information as Agent may reasonably request;

(iii)             promptly as soon as available and in any event within 25 days
after the last day of each March, June, September and December, copies of the
monthly statement for each of Guarantor’s brokerage or other securities accounts
as of the last day of such month;

(iv)             within 25 days of the end of each calendar quarter, a Guarantor
Compliance Certificate in the form attached hereto as Exhibit A;

(v)               within 25 days of the end of each calendar year, an opinion of
counsel reasonably acceptable to Agent in substantially the form attached hereto
as Exhibit B;

(vi)             promptly as soon as available and in any event within 10 days
of filing, Guarantor’s personal federal income tax returns, together with a
certification by a tax accountant reasonably satisfactory to Agent that the
annual financial information provided by Guarantor pursuant to Section 4(a)(i)
has been reviewed by such accountant, matches the information used by the
accountant in preparation of the Guarantor’s filed tax return, and is not wrong
or misleading to the knowledge of the accountant;

(vii)           such other reports and information (financial or otherwise) as
Agent may request from time to time in connection with Guarantor’s financial
condition or business.

(b)               Guarantor shall comply with all Applicable Law with respect to
Guarantor unless failure to comply (other than failure to comply with any laws
relating to terrorism or money laundering, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001) could not reasonably be expected to have a
Material Adverse Effect with respect to Guarantor.

(c)                Guarantor shall pay and discharge all material Taxes prior to
the date on which they become delinquent or penalties attach, unless such Taxes
are being Properly Contested.

(d)               Guarantor shall notify Agent promptly if his legal residence
changes from that listed on the signature page hereto.

(e)                Guarantor shall not take any action that would result in the
occurrence of a Change of Control.

(f)                Guarantor shall maintain, in amounts customary for
individuals engaged in comparable business activities with insurers of
recognized responsibility, (a) “all risk” casualty insurance on his properties
against such hazards as are customarily insured against by individuals engaged
in comparable business activities and (b) general liability insurance.

(g)               Guarantor’s Net Worth shall at all times be no less than
$100,000,000.

(h)               Guarantor’s Total Asset Value shall (i) at all times prior to
December 10, 2014 be no less than eight times the amount of the Indebtedness of
the Guarantor and (ii) at all times after December 10, 2014 be no less than nine
times the amount of the Indebtedness of the Guarantor.

(i)                 Guarantor shall not transfer, mortgage, pledge, grant or
permit to exist a security interest in, or lien upon all or any portion of his
interest in Forest Hill Terrace Associates GP, L.L.C.

5.                  Obligations Not Impaired. Guarantor agrees that his
obligations hereunder and under the other Loan Documents to which he is a party
shall not be released, diminished, impaired, reduced or affected by the
occurrence of any one or more of the following events: (i) lack of
organizational authority of Borrower; (ii) any receivership, insolvency,
bankruptcy or other proceedings affecting Borrower or its property; (iii)
partial or total release or discharge of Borrower or other Person from the
performance of any obligation contained in any instrument or agreement
evidencing, governing or securing all or any part of the Guaranteed Obligations,
whether occurring pursuant to any Applicable Law or otherwise; (iv) any change
in the time, manner or place of payment of, or in any other term of, or any
increase in the amount of, all the Guaranteed Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, any of the Loan Documents; (v) the taking or
accepting of any collateral security for all or any part of the Guaranteed
Obligations, this Guaranty Agreement or any other guaranty; (vi) the taking or
accepting of any other guaranty for all or any part of the Guaranteed
Obligations; (vii) any failure to acquire, perfect or continue any Lien on
Collateral securing all or any part of the Guaranteed Obligations or on any
other property securing this Guaranty Agreement; (viii) any exchange, release or
subordination of any Lien on any Collateral, or any release, amendment, waiver
or subordination of any term of any guaranty of the Guaranteed Obligations or
any other impairment of any collateral security or guaranty now or hereafter
securing all or any part of the Guaranteed Obligations; (ix) any failure to
dispose of any collateral security at any time securing all or any part of the
Guaranteed Obligations in a commercially reasonable manner or as otherwise may
be required by any Applicable Law; (x) any merger, reorganization, consolidation
or dissolution of Borrower, any sale, lease or transfer of any or all of the
assets of Borrower, or any change in name, business, organization, location,
composition, structure or organization of Borrower; (xi) any Change of Control
or any other change in the shareholders of Borrower; (xii) any invalidity or
unenforceability of or defect or deficiency in any of the Loan Documents; (xiii)
avoidance or subordination of the Guaranteed Obligations, or any portion
thereof; (xiv) the unenforceability of all or any part of the Guaranteed
Obligations against Borrower because any interest contracted for, charged, or
received in respect of the Guaranteed Obligations exceeds the amount permitted
by any Applicable Law; (xv) any waiver, consent, extension, forbearance, or
granting of any indulgence by Agent with respect to the Guaranteed Obligations
or any provision of any of the Loan Documents; (xvi) any delay in or lack of
enforcement of any remedies under the Loan Documents; (xvii) the act of creating
all or any part of the Guaranteed Obligations is ultra vires, or the officers or
other representatives creating all or any part of the Guaranteed Obligations
acted in excess of their authority; (xviii) any election of remedies by Agent;
(xix) any of the Loan Documents were forged; (xx) the election by Agent in any
proceeding under the Bankruptcy Code of the application of Section 1111(b)(2)
thereof; (xxi) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code, or the use of
cash collateral by Borrower, or any consent by Agent to any of the foregoing;
(xxii) the disallowance in bankruptcy of all or any portion of the claims of any
of Agent for payment of any of the Guaranteed Obligations; or (xxiii) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense available to Borrower or Guarantor, (other than Full Payment of the
Guaranteed Obligations).

6.                  Consent and Waiver.

(a)                Guarantor hereby waives, to the maximum extent permitted
under Applicable Law: (i) notice of acceptance of this Guaranty Agreement or
other Loan Documents to which he is a party; (ii) notice of any loans or other
financial accommodations made or extended under the Loan Documents; (iii) notice
of the amount of the Guaranteed Obligations; (iv) notice of any adverse change
in the financial condition of Borrower or other Person or of any other fact that
might affect Guarantor’s risk with respect to the Guaranteed Obligations;
(v) notice of presentment for payment, demand, protest, and notice thereof,
notice of intent to accelerate, notice of acceleration, notice of dishonor,
diligence, or promptness in enforcement and indulgences of every kind as to the
Guaranteed Obligations; (vi) notice of any of the events or circumstances
enumerated in paragraph 5 hereof, and all other notices and demands to which
Guarantor might otherwise be entitled (except if such notice is specifically
required to be given to Guarantor hereunder or under any of the Loan Documents
to which Guarantor is a party); (vii) any requirement that Agent protect,
secure, perfect, or insure any Lien on any Collateral or other property as
security for the Guaranteed Obligations or exhaust any right or take any action
against Borrower or other Person or any Collateral; (viii) the benefit of any
statute of limitation applicable to enforcement of the Guaranteed Obligations,
or any portion thereof, or any Liens in the Collateral or other property as
security for the Guaranteed Obligations; (ix) all rights by which Guarantor
might be entitled to require suit against Borrower or other Person in respect of
any of the Guaranteed Obligations; or (x) any other defense of Borrower or other
Person (other than Full Payment of the Guaranteed Obligations).

(b)               Guarantor hereby waives and agrees not to assert against
Agent, to the extent allowed by any Applicable Law: (i) any defense available to
Borrower against Agent arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any Lien in the Collateral or any other property as security for
the Guaranteed Obligations; and (ii) any right or defense arising by reason of
any claim or defense based upon an election of remedies by Agent under any
Applicable Law.

(c)                Agent shall have the right to seek recourse against Guarantor
to the fullest extent provided for herein, and no election by Agent to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Agent’s right to proceed in any other form of
action or proceeding or against other parties unless Agent has expressly waived
such right in writing. Without limiting the foregoing, no action or proceeding
by Agent under any document or instrument evidencing the Guaranteed Obligations
shall serve to diminish the liability of Guarantor under this Guaranty Agreement
or other Loan Documents to which he is a party until Full Payment of the
Guaranteed Obligations.

(d)               To the maximum extent permitted under Applicable Law,
Guarantor waives, and agrees that his liability hereunder shall not be affected
by, any neglect, delay, omission, failure, or refusal of Agent to (i) exercise
or properly or diligently exercise any right or remedy with respect to any or
all of the Guaranteed Obligations or the collection thereof or any Collateral or
other security for or Guaranty of the Guaranteed Obligations, or any portion
thereof, (ii) take or prosecute, or properly or diligently take or prosecute,
any action for the collection of any or all of the Guaranteed Obligations
against Borrower or other Person in respect of any or all of the Guaranteed
Obligations, (iii) foreclose or prosecute, or properly or diligently foreclose
or prosecute, any action in connection with any agreement, document, or
instrument or arrangement evidencing, securing, or otherwise affecting all or
any part of the Guaranteed Obligations, or (iv) mitigate damages or take any
other action to reduce, collect, or enforce the Guaranteed Obligations.

(e)                Agent may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to Guarantor and without impairing,
releasing, reducing, or affecting the obligations of Guarantor hereunder: (i)
change the manner, place, or terms of payment of all or any part of the
Guaranteed Obligations, or renew, extend, modify, rearrange, refinance, refund,
or alter all or any part of the Guaranteed Obligations; (ii) sell, exchange,
release, surrender, subordinate, realize upon, or otherwise deal with in any
manner and in any order any Collateral and any Lien securing all or any part of
the Guaranteed Obligations or setoff against all or any part of the Guaranteed
Obligations; (iii) neglect, delay, omit, fail, or refuse to take or prosecute
any action for the collection of all or any part of the Guaranteed Obligations
or this Guaranty Agreement or other Loan Documents or to take or prosecute any
action in connection with any of the Loan Documents; (iv) exercise or refrain
from exercising any rights against Borrower, any other Person, or otherwise act
or refrain from acting; (v) settle or compromise all or any part of the
Guaranteed Obligations or subordinate the payment of all or any part of the
Guaranteed Obligations to the payment of any obligations, indebtedness, or
liabilities which may be due or become due to Agent or others; (vi) apply any
deposit balance, fund, payment, collections through process of law or otherwise,
or other property of Borrower or any other Person to the satisfaction of
indebtedness or obligations of Borrower to Agent not guaranteed under this
Guaranty Agreement; (vii) release all or any one or more parties to any one or
more of the Loan Documents or grant other indulgences to Borrower or any other
Person in respect thereof; (viii) amend or modify in any manner and at any time
or from time to time any of the Loan Documents; (ix) partially or fully release
or enforce, exchange, release or waive any security for the Guaranteed
Obligations, or any portion thereof; and (x) bring suit against any and all
Persons liable or obligated in respect of the Guaranteed Obligations,
collectively together, jointly and severally, or separately, and apply any
amounts obtained by Agent in such manner as Agent may elect, subject to the Loan
Documents.

(f)                Should Agent seek to enforce the obligations hereunder by
action in any court or otherwise, Guarantor waives, to the maximum extent
permitted under Applicable Law, any requirement, substantive or procedural, that
(i) rights or remedies be enforced first against Borrower or any other Person
liable for all or any part of the Guaranteed Obligations, including, without
limitation, that a judgment first be rendered against any such Person, or that
Borrower or any other such Person should be joined in such cause or (ii)
enforcement shall first be made against any Collateral or other property which
shall ever have been given to secure all or any part of the Guaranteed
Obligations. Such waiver shall be without prejudice to Agent’s right to proceed
against Borrower or any other Person, whether by separate action or by joinder.

(g)               If, in connection with the exercise of any of its rights and
remedies, Agent shall forfeit any of its rights or remedies, including, without
limitation, its right to a deficiency judgment in respect of the Guaranteed
Obligations, whether because of any Applicable Law pertaining to election of
remedies, disposition of collateral, or the like, Guarantor hereby consents to
such action by Agent and waives any claim based upon such action. Any action
which results in the denial or impairment of any such right to seek a deficiency
judgment against Borrower or any other Person shall not impair the obligation of
Guarantor to Full Payment of the Guaranteed Obligations or any other obligation
of Guarantor contained herein.

(h)               Guarantor agrees that if, after the occurrence and during the
continuance of an Event of Default, Agent is prevented by any Applicable Law or
subordination agreement from exercising its right to accelerate the maturity of
all or any portion of the Guaranteed Obligations, to collect interest thereon,
or to enforce or exercise any other right or remedy with respect thereto, or
Agent is prevented from taking any action to enforce any Lien in the Collateral
or any other property as security for the Guaranteed Obligations, Guarantor
shall pay to Agent, on demand, the amount that would otherwise have been due and
payable had such rights and remedies been permitted to be exercised by Agent, as
the case may be.

(i)                 Guarantor hereby assumes sole responsibility for keeping
himself informed of the financial condition of Borrower and each other Person
liable for all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
or any part thereof. Guarantor agrees that Agent shall not have any obligation
or duty to advise him of any such condition or any such circumstance.

(j)                 Guarantor consents and agrees that Agent shall not be under
any obligation to marshal any assets in favor of Guarantor or otherwise in
connection with obtaining payment of any or all of the Guaranteed Obligations
from any Person or source.

(k)               Guarantor agrees that Agent may, at any time and from time to
time in its discretion and with or without valuable consideration, allow
substitution or withdrawal of Collateral or other security and release
Collateral or other security without impairing or diminishing the liabilities or
obligations of Guarantor hereunder.

 

(l)                 Guarantor agrees that Agent shall not be liable for any
failure to use diligence or care in the collection of the Guaranteed
Obligations, in the creation or perfection of any lien, security interest, or
assignment intended as security, or in preserving the liability of any Person
liable or obligated on the Guaranteed Obligations.

(m)             All payments by Borrower and proceeds of Collateral shall be
applied to the Obligations as provided by the Note Purchase Agreement.

7.                  Default.

(a)                Upon the occurrence and during the continuation of an Event
of Default and at any time following the death of Richard J. Kurtz, Guarantor
agrees to pay to Agent, for the benefit of Purchasers, at Agent’s office located
in New York County, New York or at such other place as Agent may specify to
Guarantor in writing, on demand by Agent and without further notice of dishonor
and without notice of any kind to any other Person, the full unpaid amount of
the Guaranteed Obligations, in immediately available funds, or such lesser
amount, if any, as may then be due and payable and demanded by Agent from time
to time. If acceleration of the time for payment of any amount payable by
Borrower or any other Person under or with respect to any of the Guaranteed
Obligations is stayed or otherwise delayed upon the insolvency, bankruptcy, or
reorganization of Borrower or any other Person, all such amounts otherwise
subject to acceleration under the terms of the Guaranteed Obligations shall
nonetheless be payable by Guarantor hereunder promptly on demand by Agent, and
Guarantor expressly and unconditionally agrees to make Full Payment of the
Guaranteed Obligations.

(b)               The occurrence of any of the following shall constitute a
“Guarantor Default” under this Agreement:

(i)                 Guarantor fails to make Full Payment of the Guaranteed
Obligations within three (3) Business Days of demand by Agent.

(ii)               The Guarantor shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee or custodian or
any of his property, or shall generally fail to pay his debts as they become
due, or shall make a general assignment for the benefit of creditors; the
Guarantor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against the
Guarantor, or the Guarantor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or the
Guarantor shall be adjudicated a bankrupt, or an order for relief shall be
entered against the Guarantor by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.

(iii)             Guarantor shall be in default in the payment or performance of
any material obligation, or any defined event of default, under the terms of any
contract or instrument (other than any of the Loan Documents) pursuant to which
Guarantor has incurred any material Indebtedness or other material liability to
any Person.

8.                  No Waiver, Remedies.

(a)                No failure on the part of Agent to exercise, and no delay in
exercising, any right or remedy hereunder or under the Pledge Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy. In no event shall any waiver of the
provisions of this Guaranty Agreement be effective unless the same be in writing
and signed by an officer of Agent, and then only in the specific instance and
for the purpose given. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies provided by any Applicable Law or
any of the other Loan Documents, including without limitation the Pledge
Agreement.

(b)               Failure by Agent at any time or times hereafter to require
strict performance by Borrower, Guarantor, or any other Person of any of the
requirements contained in any of the Loan Documents now or at any time, from
time to time, hereafter executed and delivered by Borrower, Guarantor, or any
such other Person shall not waive, affect, or diminish the right to demand
strict performance thereof, and such right shall not be deemed to have been
modified or waived by any course of conduct or knowledge of Agent or any officer
or employee thereof.

(c)                No waiver of any Event of Default or any other breach,
default, or requirement shall operate as a waiver of any other Event of Default
or the same Event of Default on a future occasion, and no action permitted
hereunder shall in any way affect or impair any of the rights of Agent or the
obligations of Guarantor under this Guaranty Agreement or under any of the other
Loan Documents (except to the extent, if any, as may be specified in any such
waiver). Any determination by a court of competent jurisdiction of the amount of
any principal and/or interest or other amount constituting any of the Guaranteed
Obligations shall be conclusive and binding on Guarantor irrespective of whether
Guarantor was a party to the suit or action in which such determination was
made.

9.                  Notice of Sale. In the event that Guarantor is entitled to
receive any notice under the UCC, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral or other property
securing all or any part of the Guaranteed Obligations, it is agreed that at
least ten days notice of the time and place of any public sale, or the time
after which any private sale or other disposition may be made of any such
Collateral or other property, shall be deemed to be reasonable notice in
conformity with such requirements; provided, that notice given in any other
reasonable manner or at any other reasonable time shall be sufficient.

 

10.              Payment by Guarantor. Whenever Guarantor pays any sum which is
or may become due under this Guaranty Agreement, Guarantor shall also deliver
written notice thereof to Agent contemporaneously with such payment. Such notice
shall be effective for purposes of this paragraph when given with such payment
to Agent in a manner prescribed for notices hereunder. For purposes of this
Guaranty Agreement, in the absence of such notice in compliance with the
provisions hereof, any sum received by Agent on account of the Guaranteed
Obligations shall be conclusively deemed paid by Borrower.

11.              Agent. Agent shall have all of the rights, powers, and benefits
as are prescribed by the Loan Documents.

12.              Cumulative Remedies; No Election. If Guarantor is or becomes
liable or obligated for the Guaranteed Obligations, by endorsement or otherwise,
other than under this Guaranty Agreement, such liability or obligation shall not
be in any manner impaired or affected hereby, and the rights and remedies of
Agent hereunder shall be cumulative of any and all other rights and remedies
that Agent may ever have against Guarantor. The exercise by Agent of any right
or remedy hereunder or under any other agreement, document, or instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy. This Guaranty Agreement may be enforced from time to
time as often as occasion for enforcement may arise as may be determined by
Agent, and it is agreed and understood that it shall not be necessary for Agent,
in order to enforce payment by Guarantor, first to exercise any rights or
remedies against Borrower, the Collateral, or any other Person under the Loan
Documents or any Applicable Law.

13.              Binding Effect. This Guaranty Agreement, and Guarantor’s
performance hereunder, is for the benefit of Agent, the Purchasers, and their
successors and permitted assigns, and in the event of an assignment by Agent, or
its successors or permitted assigns, of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
indebtedness, liabilities, and obligations so assigned, shall be deemed
transferred with such indebtedness, liabilities, and obligations without
necessity of further express action. This Guaranty Agreement is binding upon
Guarantor, and his successors and assigns, including, without limitation, the
estate of Guarantor and his heirs upon his death.

14.              Subordination. Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior Full Payment of all Guaranteed Obligations as herein
provided. After the occurrence and during the continuance of an Event of
Default, the Subordinated Indebtedness shall not be payable, and no payment of
principal, interest, or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly, by or on behalf of Borrower or received,
accepted, retained, or applied by Guarantor unless and until Full Payment of the
Guaranteed Obligations. If any sums shall be paid to Guarantor by Borrower or
any other Person on account of the Subordinated Indebtedness when such payment
is not permitted hereunder, such sums shall be held in trust by Guarantor for
the benefit of Agent and shall forthwith be paid to Agent without affecting the
liability of Guarantor under this Guaranty Agreement and may be applied by Agent
against the Guaranteed Obligations in accordance with the Note Purchase
Agreement. Upon the request of Agent, Guarantor shall execute, deliver, and
endorse to Agent such documentation as Agent may reasonably request to perfect,
preserve, and enforce its rights hereunder. For purposes of this Guaranty
Agreement, the term “Subordinated Indebtedness” means, with respect to
Guarantor, all indebtedness, liabilities, and obligations of Borrower to
Guarantor, whether such indebtedness, liabilities, and obligations now exist or
are hereafter incurred or arise, or are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities, or obligations are evidenced by a note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by Guarantor. Guarantor agrees that any
and all Liens (including any judgment liens), upon Borrower’s assets securing
payment of any Subordinated Indebtedness shall be and remain inferior and
subordinate to any and all Liens upon Borrower’s assets securing payment of the
Guaranteed Obligations or any part thereof, regardless of whether such Liens in
favor of Guarantor or Agent presently exist or are hereafter created or attached
(provided that the foregoing shall not be interpreted or deemed to allow the
existence of any such Liens to the extent otherwise prohibited by the Loan
Documents). Without the prior written consent of Agent, Guarantor shall not (i)
file suit against Borrower or exercise or enforce any other creditor’s right he
may have against Borrower or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of Borrower to Guarantor or any Liens
held by Guarantor on assets of Borrower. In the event of any receivership,
bankruptcy, reorganization, rearrangement, debtor’s relief, or other insolvency
proceeding involving Borrower as debtor, Agent shall have the right to prove and
vote any claim under the Subordinated Indebtedness and to receive directly from
the receiver, trustee, or other court custodian all dividends, distributions,
and payments made in respect of the Subordinated Indebtedness until the Full
Payment of the Guaranteed Obligations. Agent may apply any such dividends,
distributions, and payments against the Guaranteed Obligations in accordance
with the Note Purchase Agreement or other Loan Documents. Conflict in
Agreements. If the subordination provisions of this Section 14 conflict with the
terms of that certain Subordination Agreement dated as of the date hereof
between Guarantor, Agent and Borrower (the “Subordination Agreement”), the terms
of such Subordination Agreement shall govern the subordination terms between
Agent and the Guarantor.

15.              Right of Setoff. Guarantor hereby grants to Agent a right of
setoff upon any and all monies, securities, or other property of Guarantor, and
the proceeds therefrom, now or hereafter held or received by or in transit to
Agent from or for the account of Guarantor, whether for safekeeping, custody,
pledge, transmission, collection, or otherwise, and also upon any and all
deposits (general or special) and credits of Guarantor, and any and all claims
of Guarantor against Agent at any time existing. The right of setoff granted
pursuant to this paragraph shall be cumulative of and in addition to Agent’s
common law right of setoff.

16.              Further Assurances. Upon the request of Agent, Guarantor will,
at any time and from time to time, duly execute and deliver to Agent any and all
such further agreements, documents, and instruments, and supply such additional
information, as may be reasonably necessary to obtain the full benefits of this
Guaranty Agreement.

17.              Savings. If any provision of this Guaranty Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Guaranty
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.
Notwithstanding anything to the contrary contained herein, no provision herein
or in any other document evidencing the Guaranteed Obligations shall require the
payment or permit the collection of interest in excess of the maximum permitted
by any Applicable Law. Guarantor and, by its acceptance of this Guaranty
Agreement, the Agent, hereby confirms that it is the intention of such Person
that this Guaranty Agreement and the obligations of Guarantor hereunder not
constitute a fraudulent transfer or conveyance for the purposes of any
insolvency proceeding, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Agreement and the obligations of Guarantor
hereunder. To effectuate the foregoing intention, the Agent and Guarantor hereby
agree that the obligations of Guarantor under this Guaranty Agreement at any
time shall be limited to the maximum amount as will not result in such
obligations of Guarantor hereunder or this Guaranty Agreement constituting an
unenforceable fraudulent transfer or fraudulent conveyance.

18.              Modification in Writing. No modification, consent, amendment,
or waiver of any provision of this Guaranty Agreement, and no consent to any
departure by Guarantor herefrom, shall be effective unless the same shall be in
writing and signed by a duly authorized officer of Agent and, as to any
modification or amendment, Guarantor, and then shall be effective only in the
specific instance and for the specific purpose for which given.

19.              Expenses. Guarantor agrees to pay on demand by Agent all
reasonable out-of-pocket costs and expenses incurred by Agent in connection with
the negotiation, preparation, execution, and performance of the terms and
provisions of this Guaranty Agreement and any and all amendments, modifications,
renewals, restatements, and/or supplements hereto from time to time, including,
without limitation, the reasonable out-of-pocket fees and expenses of legal
counsel to Agent, in each case, if not paid by Borrower in accordance with the
Note Purchase Agreement and subject to any applicable limitations contained in
the Note Purchase Agreement. If Guarantor should breach or fail to perform any
provision of this Guaranty Agreement, Guarantor agrees to pay to Agent all costs
and expenses incurred by Agent in the enforcement of this Guaranty Agreement
from time to time, including, without limitation, the reasonable fees and
expenses of all legal counsel to Agent.

20.              No Oral Agreements. THIS GUARANTY AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN GUARANTOR AND LENDER RELATING TO THE SUBJECT MATTER OF
THIS GUARANTY AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER. THIS GUARANTY AGREEMENT
SUPERSEDES ALL PRIOR (IF ANY) ORAL AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER OF THIS GUARANTY AGREEMENT.

21.              Notices. Unless otherwise specifically provided in this
Guaranty Agreement, all notices or other communications required or permitted to
be given under this Guaranty Agreement shall be given, if to Agent, as specified
in the Note Purchase Agreement, or if to Guarantor, to Borrower in the manner
specified in the Note Purchase Agreement.

22.              Survival. All representations, warranties, covenants and
agreements of Guarantor in this Guaranty Agreement shall survive the execution
of this Guaranty Agreement.

23.              Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute one and the same Guaranty Agreement.
Delivery of the signature page of this Guaranty Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart hereof and shall be deemed valid as an original.

24.              GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

25.              Consent to Forum. GUARANTOR HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER NEW YORK COUNTY, NEW YORK, IN ANY PROCEEDING OR DISPUTE
RELATING IN ANY WAY TO THIS GUARANTY AGREEMENT, AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT BY HIM SOLELY IN ANY SUCH COURT. GUARANTOR
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT HE MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 28. Nothing herein shall limit the right
of Agent to bring proceedings against Guarantor in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Guaranty Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

26.              Waivers by Guarantor. To the fullest extent permitted by
Applicable Law, Guarantor waives (a) the right to trial by jury (which Agent
hereby also waives) in any proceeding or dispute of any kind relating in any way
to this Guaranty Agreement or the Guaranteed Obligations; (b) presentment,
demand, protest and notice of presentment; (c) notice prior to taking possession
or control of any Collateral for the Guaranteed Obligations; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Obligations, Loan Documents
or transactions relating thereto; and (g) notice of acceptance hereof. Guarantor
acknowledges that the foregoing waivers are a material inducement to Agent
entering into the Note Purchase Agreement and that Agent is relying upon the
foregoing in its dealings with Borrower. Guarantor has reviewed the foregoing
waivers with his legal counsel and has knowingly and voluntarily waived his jury
trial and other rights following consultation with legal counsel. In the event
of litigation, this Guaranty Agreement may be filed as a written consent to a
trial by the court.

27.              Irrevocable Nature of Guaranty. This Guaranty Agreement shall
be irrevocable. Guarantor acknowledges that any purported or attempted
revocation shall constitute an Event of Default.

28.              Notice. Except as otherwise provided herein, any notices
desired, required or permitted to be given hereunder shall be delivered by email
to each email address listed below (as applicable) and (i) personally, (ii)
mailed, certified or registered mail, return receipt requested, postage prepaid,
(iii) by commercial overnight courier service, charges prepaid, or (iv) by
confirmed facsimile (provided that a paper version is also sent by any of (i),
(ii), or (iii) above) to the following addresses and numbers, or such other
addresses and numbers as shall be given by notice delivered hereunder:

If to the Agent:

Enhanced Credit Supported Loan Fund LP

601 Lexington Avenue, 55th Floor

New York, NY 10022

Attn: Doug Cruikshank

Email: dcruikshank@enhancedcapital.com

 

and

Shane McCarthy

Email: smccarthy@enhancedcapital.com

 

with copies of notices to any of the foregoing (which shall not constitute
notice) to:

 

Perkins Coie LLP

131 South Dearborn Street

Suite 1700

Chicago, IL 60603

Attn: Teri A. Lindquist

Email: tlindquist@perkinscoie.com

Facsimile: (312) 324-9547

 

If to the Guarantor:

 

Richard J. Kurtz

270 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

 

with copies of notices to any of the foregoing (which shall not constitute
notice) to:

 

McGuireWoods LLP

1345 Avenue of the Americas, 7th Floor

New York, NY 10105

Attn: Stephen E. Older and Leon Yel

Email: solder@mcguirewoods.com

Facsimile: (212) 715-2307

 

or to such other address or telecopy number as each party may designate for
itself by like notice give in accordance with this Section 28.

29.              Headings. The paragraph headings in this Guaranty Agreement are
for convenience of identification only and do not limit any of the provisions
hereof.

30.              Patriot Act Notice. Guarantor acknowledges notice by Agent that
pursuant to the requirements of the Patriot Act, Agent is required to obtain,
verify and record information that identifies Guarantor, including his legal
name, address, social security number, date of birth and other information that
will allow Agent to identify him in accordance with the Patriot Act.

 
 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty Agreement as of
the effective date specified in the introductory paragraph hereinabove.

GUARANTOR

/s/ Richard J. Kurtz

Richard J. Kurtz

 

 

 

Full Legal Name:

_________________________________________

Address of Legal Residence:

_________________________________________

_________________________________________

 
 

EXHIBIT A

Form of Guarantor Compliance Certificate

 
 

SCHEDULE 1

 

Financial Covenant

 

 
 

SCHEDULE 2

BALANCE SHEET AND SUMMARY OF RECENT AND PENDING TRANSACTIONS

 
 

SCHEDULE 3

LIEN SEARCHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

Legal Opinion

